FORM OF AMENDED AND RESTATED MULTIPLE CLASS PLAN on behalf of Templeton Global Investment Trust This Amended and Restated Multiple Class Plan (the “Plan”) has been adopted unanimously by the Board of Trustees of Templeton Global Investment Trust (the “Investment Company”) for its series, Templeton Global Balanced Fund (formerly known as Templeton Income Fund) (the “Fund”). The Board has determined that the Plan, including the expense allocation methods among the classes, is in the best interests of each class of the Fund, the Fund and the Investment Company as a whole. The Plan sets forth the provisions relating to the establishment of multiple classes of shares of the Fund, and supersedes any Plan previously adopted for the Fund. 1. The Fund shall offer six classes of shares, to be known as Class A Shares, Class A1 Shares (formerly Class A Shares), Class C Shares, Class C1 Shares (formerly
